Mobley, Chief Justice.
Lewis Slaton, District Attorney of the Atlanta Judicial Circuit, appeals from a judgment of the Superior Court of Fulton County granting mandamus absolute requiring him to represent the appellee, a resident of Virginia, in an action brought by her against her husband under the Uniform Reciprocal Enforcement of Support Act of Virginia, and under the Georgia Uniform Reciprocal Enforcement of Support Act (Code Ann. Ch. 99-9A; Ga. L. 1958, pp. 34-47). The district attorney refused to represent the appellee, advising her that he did "not collect support for mothers, only minor children under the age of 18,” giving his reason for so doing that the work load had become so heavy and his personnel was so limited that they "Had to draw the line somewhere.” He also contends that she must show need.
Code Ann. § 99-911a provides: "The solicitor general of each superior court shall represent the plaintiff in any proceeding under this Chapter, . . .” This clearly makes it mandatory upon the solicitor general (now district attorney) to represent her. The fact that his work load is heavy does not relieve him of this duty. As to need of support, the Judge of Falls Church Juvenile and Domestic Relations Court of Virginia on August 31, 1971, found that the appellee was in need of support from her husband in the amount of $550 per month for her and $125 per month for the dependent daughter.
The trial court did not err in granting the mandamus absolute.

Judgment affirmed.


All the Justices concur.

Argued March 15, 1972
Decided April 20, 1972.
Stephen A. Land, for appellee.